Case 1:18-cv-00038-LEK-WRP Document 228 Filed 08/28/20 Page 1 of 2                 PageID #:
                                  2250



                                    MINUTES

   CASE NUMBER:                       CV 18-00038-LEK-WRP
   CASE NAME:                         Tracy L. Yoshimura, et al., v. Keith M. Kaneshiro, et
                                      al.,


   ATTY FOR PLAINTIFFS:               Keith M. Kiuchi, Esq.


   ATTY FOR DEFENDANT                 William C. McCorriston, Esq.
   KEITH M. KANESHIRO:


   ATTY FOR DEFENDANT                 Cary T. Tanaka, Esq.
   KATHERINE KEALOHA:


   ATTY FOR DEFENDANT
   VERNON BRANCO:                     Kevin W. Herring, Esq.


   ATTYS FOR DEFENDANT                Donovan Asao Odo, Esq.
   CITY AND COIUNTY OF
                                      Nicolette Winter, Esq.
   HONOLULU:


   ATTYS FOR DEFENDANT                David M. Louie, Esq.
   JACOB DELAPLANE:                   Nicholas R. Monlux, Esq.


        JUDGE:      Wes Reber Porter              REPORTER:         AT&T

        DATE:       8/28/2020                     TIME:             4:00 p.m. – 4:15 p.m.


 COURT ACTION: EP                   TELEPHONIC SETTLEMENT ON THE RECORD

 Counsel states the key terms on the record.

 The Court finds that the parties have entered into a valid and enforceable settlement.
Case 1:18-cv-00038-LEK-WRP Document 228 Filed 08/28/20 Page 2 of 2             PageID #:
                                  2251



 Stipulation for Dismissal shall be submitted to kobayashi_orders@hid.uscourts.gov by
 October 28, 2020.

 All dates and deadlines, including trial, are VACATED.


                     Submitted by: Mary Feria, Courtroom Manager
